Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 1 of 11

THE UNITED STATE DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

NOAH BANK, and
EDWARD SHIN

a/k/a EUNG SOO SHIN Civil Action No. 18-01413-WB

Plaintiffs
vs.

SUNDAY JOURNAL USA CORPORATION, and
Y & L MEDLA, INC.

\./\./\-/\/\/\-/\-/\-/\/\/\/

Defendants

MEMORANDUM IN SUPPORT OF bEFENDANTS’ MOTION TO DISMISS
PLAINTIFFS’ SECOND AlV[ENDED COMPLAINT

I. Background

Defendants seek dismissal of the Plaintiffs’ Second Amended Complaint (SAM) as
Defendants are not properly subject to the jurisdiction of this court in the Commonwealth of
Pennsylvania. The Plaintiffs have not alleged sufficient facts to establish proper jurisdiction and
the Defendants are not subject to jurisdiction as a matter of law.

Plaintiffs claim jurisdiction based upon diversity, pursuant to 28 U.S.C. § l332(a)(l).
Additionally, Plaintiffs assert jurisdiction based upon their unsupported claim that the allegedly
defamatory statements Were somehow directed to residents of the Commonwealth of

Pennsylvania. 1

 

1 The Declaration of Richard Hun Yun, dated June 26, 2018 (at p. 2, ‘[[ 6), and iiled previously (Doc # 13),
incorporated by reference, inter alia, expressly denies targeting businesses or individuals in Pennsylvania.

Page l of ll

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 2 of 11

Finally, Plaintiffs make an equally unsupported claim that the allegedly defamatory
statements caused them harm and they are citizens of the Commonwealth of Pennsylvania. 2

Plaintiffs, NOAH BANK, a banking institution, diereafter “BANK”) and EDWARD
SHIN a/k/a EUNGSOO SHIN, an individual, (hereafter “SHIN) assert residence in Pennsylvania.

BANK has one location in Pennsylvania, two locations in New Jersey and two locations
in New York.

The allegedly offending articles discuss events which, mostly, took place in New York,
including an altercation involving SHIN and a non-party to this action, for which SHlN has filed
suit in the courts of the State of New York alleging damages suffered in New York.

Plaintiffs’ cite four Korean language articles and allege [a] defamation (private figure)
[b] defamation (public figure) [c] defamation per se, and [d] false light.

The Defendant, Y & L Media, Inc. (hereafter, “Y&L”) publishes the SUNDAY
JOURNAL USA. SUNDAY JOURNAL USA is a d/b/a of Y&L.

Both Y&L and SUNDAY JOURNAL USA are based in California.

The Defendant, Sunday Journal USA Corporation diereafter “SUNDAY JOURNAL”)
was a California corporation. The online business entity registry of the Secretary of State for the
State of California shows the SUNDAY JOURNAL USA CORPORATION entity was
suspended in May of 2003.

The “About Us” tab on the SUNDAY JOURNAL USA website reveals, in pertinent part,

 

2 Contrary to Plaintiffs’ unsupported claim to have been damaged, on April l7, 2018, the Board of
Directors of Noah Bank declared a cash dividend in the amount of 1.25 cents per share,'payable on May l, 2018 to

shareholders of record on April l7, 2018. On Feb. 2, 2018, Noah Bank, announced its Board of Directors elected to
provide all employees with a one-time $1,500 cash bonus.

Page 2 of ll

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 3 of 114

the following:
“Y & L Media, Inc.

The Sunday Journal, USA was established in September 1982. Since its inception, the
Company has circulated the weekly newspaper to the Korean-American community in the
Unites States, particularly in the Los Angeles and Orange County area. With an average
circulation of 28,000 copies, the Sunday Journal, USA is the largest community weekly
publication At the current rate of the growth, the company is expected to circulate about
40,000 copies by summer 2003 with an added coverage in Las Vegas, San Francisco,
Denver, and Seattle area. Since its first issue, the Company has provided information to
the community, and has earned a reputation as the most popular weekly newspaper in the
Korean-American community. Readers concur that the contents are consistently
informative and beneficial The Sunday Journal has long been serving for those advertisers
who want to find the most cost effective way to deliver the exposure. Truly, the ad
sponsors have found our paper as a unique media vehicle for a long-term build-up of the
organizations image, and promoting & branding the products

Targeted Market Demographics: l
The Korean-American population in United States is estimated at approximately
2,000,000 G)ata released by Korean Consulate General in 2002). Over 50% of this
population lives in California, with over 600,000 people in the Los Angeles Area.”
Defendants’ contend it is clear that the publication is focused on the Los Angeles area,
California, and the west coast where more than half of the Korean-American community resides
lt is equally clear that Defendants’ publication does not focus or target Pennsylvania.
The Declaration of Richard Hun Yun. dated June 26, 2018 and filed previously
U)oc # 13), asserts:
“Sunday Journal USA does not do business in the Commonwealth of Pennsylvania.
There are no Pennsylvania subscribers to the Sunday Journal USA. Sunday Journal
USA does maintain a website (http://Sundaviournalusa.com) but does not sell goods
or services via the website, and more specifically, does not target businesses or
individuals sell goods or services in Pennsylvania.”

The Plaintiffs’ Secoml Amended Complaint should be dismissed as the Defendants are

not properly subject to the jurisdiction of this court.

Page 3 of ll

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 4 of 11

I_I_. Standard of Review

'To allege personal jurisdiction, 'a plaintiff must state sufficient facts in the complaint to
support a reasonable inference that the defendant can be subjected to jurisdiction within the
state.'" Wells Dairy, Inc. v. Food Movers Int’l, 607 F.3d 515, 518 (8th Cir. 2010) (quoting Dever
v. Hentzen Coatings, Inc., 380 F.3d 1070, 1072 (8th Cir. 2004)) l

As a matter of law, Plaintiffs’ fail to state sufiicient facts to support a reasonable
inference that the Defendants can be subjected to jurisdiction within the Commonwealth of
Pennsylvania.

Zz`ppo Manufacturing Company v. Zz'ppo Dot Com, Inc. , 925 F. Supp. 1119, at 1122
(USDC - Westem District, PA - 1997) held, “When a defendant raises the defense of the court’s
lack of personal jurisdiction, the burden falls upon the plaintiff to come forward with sufficient
facts to establish that jurisdiction is proper. Mellon Bank (East) PSFS, N.A. v. Farz`no, 960 F2d.
1217, 1233 (3‘d. Cir. 1992) (citing Carteret Savz`ngs Bank v. Shushan, 954 F2d. 141 (3rd. cir.
1992), cert denied 506 U.S. 817, 113 S. Ct. 61, 121 L.Ed. 2d. 29 (1992). The plaintiff meets this
burden by making a prima facie showing of “sufficient contacts between the defendant and the
forum state.” Mellon East, 960 F2d. At 1233 (citing Provz`dent Nal‘. Bank v. California Fed. Sav. v
& Loan Assoc. 819 F2d. 434 (3rd Cir. 1987)

_I_IL Defendants Are Not Properly Subject To The Jurisdiction Of This Court

Both Y&L and SUNDAY JOURNAL have insufficient contacts with Pennsylvania to be
properly subject to the jurisdiction of this court. Nor are there systematic or continuous activities,
or other minimum contacts, in the forum state which might otherwise support jurisdiction.

Plaintiff’s Complaint alleges defamation, which is not a federal question. Plaintiffs

Page4of11

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 5 of 11

make no allegation which constitutes a federal question. Their sole basis for alleging jurisdiction
is diversity.

Y&L d/b/a SUNDAY JOURNAL USA, a Los Angeles, California based print
publication, does not do business in Pennsylvania lt has no subscribers in Pennsylvania, does not
target businesses or individuals in Pennsylvania, and does not actively sell any products in
Pennsylvania.

SUNDAY JOURNAL USA does have a website (http://sundayj ouinalusa.com/) but the
website has no subscribers in Pennsylvania, does not target businesses or individuals in
Pennsylvania, and does not actively sell any products in Pennsylvania.

The mere existence of a website, without more, does not subject Y&L d/b/a SUNDAY
JOURNAL USA to the jurisdiction of this court in Pennsylvania.

This court’s authority to exercise personal jurisdiction in this case is conferred by state
law. Mellon, 960 F2d. At 1221, F.R.C.P., Rule 4(e). The extent to which the court may exercise
that jurisdiction is governed by the Due Process Clause of the Fourteenth Amendment to the U.S.
Constitution. Kulko v. Superior Court of California, 436 U.S. 84, 91, 98 S. Ct. 1690, 1696, 56
L.Ed.2d. 132 (1978).

` General jurisdiction allows avcourt to hear "any and all claims" against a
defendant Goodyear Dunlop Tires Operations, S .A. v. Brown, 131 S. Ct. 2846, 2851 (2011 ). In
the case of a defendant corporation, the Due Process Clause permits a court to exercise general
jurisdiction only when the defendant's "affiliations with the State are so continuous and
systematic as to render them essentially at home in the forum State." Id. (quotation omitted).

"The place of incorporation and principal place of business" are the "paradigm bases for general

Page50f11

Case 2:18-CV-Ol413-WB DocumentBZ-l Filed 10/17/18 Page 6 of 11

jurisdiction" over a corporation Daz`mler, 134 S. Ct. at 760 (alteration and quotation omitted).
"Speciiic jurisdiction, on the other hand, depends on an affiliation between the forum and
the underlying controversy, principally, activity or an occurrence that takes place in the forum
State and is therefore subject to the State‘s regulation." Goodyear, 131 S. Ct. at 2851 (alteration
and quotation omitted). lts exercise is "confined to adjudication of issues deriving from, or
connected with, the very controversy that establishes jurisdiction" ld. (quotation omitted). "The
inquiry whether a forum State may assert specific jurisdiction over a nonresident defendant
'focuses on the relationship among the defendant, the forum, and the litigation."' Walden v. Fl`ore,
134 S. Ct. 1115, 1121 (2014) (quoting Keeton v. Hustler Magazine, Inc. , 465 U.S. 770, 775
(1984)) (internal quotation omitted).
Pennsylvania’s long-arm jurisdiction statute authorizes the court to exercise jurisdiction
over non-resident defendants who contract to supply services or things in the Commonwealth.
42 Pa.C.S.A §5322 (a).
Y&L d/b/a SUNDAY JOURNAL USA has not contracted to supply services or things in
the Commonwealth.
Zippo, at 1124, citing Bensusan Restaurant Corp. V. King, 937 F. Supp. 295 (SDNY
1996), noted a passive web site that does little more than make information available to those
who are interested in it is not grounds for the exercise of personal jurisdiction
Zippo, at 1124, went on to state that where a user can exchange information with the host-
interactive website, the exercise of j urisdiction is determined by examining the level of
interactivity and commercial nature of the exchange of information that occurs on the website.

Zippo, now a twenty one year old decision decided at the beginning of the internet era,

Page 6 of 11

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 7 of 11

created a so-called “Sliding scale” test which divided Websites into three categories (active,
passive, and middle ground) , allowing jurisdiction to be based upon where a website fell within
those categories

Siowc Transportation, Inc. V. XPO Logistics, Inc. et. als., Arkansas Western District
Court, Case No. 5:15-cv-05265, involved alleged defamation from two online posts following a
disputed transaction between two companies Following basic and traditional jurisdictional
principles, the court found that Sioux’s limited acts in Arkansas, XPO’s home state, would not
support jurisdiction there. 1

XPO then cited Zippo and argued Sioux’s online posts responding to XPO’s posts,
counted as deliberate contacts with Arkansas that would support jurisdiction

The Sioux Transportali‘on court, at p. 13 of the Order in that case, held it had, “
difficulty in considering the Zippo test in the context of the modern intemet” and went on to state
that the transmission of computer files over the intemet is perhaps no longer an accurate
measurement of a website’s contact to a forum state.

Calder v. Jones, 465 U.S. 783 (1984), 104 S. Ct. 1482; 79 L. Ed. 2d 804; 1984 U.S.
LEXlS 41; 52 U.S.L.W. 4349; 10 Media L. Rep. 1401 , a Supreme Court case which held that a
court within a state could assert personal jurisdiction over the author and editor of a national
magazine which published an allegedly libelous article about a resident of that state, and where
the magazine had wide circulation in that state. (emphasis supplied) n

As previously noted, SUNDAY JOURNAL has no subscribers in Pennsylvania.

Similarly, in the case of Fz'reClean, LLC v. Andrew Tuohy, Case No. 1:16-cv-00294-JCC-

MsN, 2016 WL 3952093 (E.D. ~va. Juiy 21, 2016), the plaintiff alieng muitipie counts or

Page7of 11

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 8 of 11

defamation andother claims against the defendant arising from blog posts criticizing plaintiff s
product. Plaintiff was a Virginia company and the blog was created in Arizona. The Eastern
District of Virginia dismissed the claims for lack of jurisdiction ln its analysis, the Fz'reClean
court stated the defendant had not purposefully availed himself of doing business in Virginia nor
had he established any significant connections with the plaintiff s chosen forum. The mere fact
that an online server transmitting a Website may be located in Virginia also failed to rise to the
level of a purposeful contact. The court held the focus should center on defendant’s own contacts
with the forum state, rather than targeting the place where the plaintiff suffered an alleged injury.
[ see also Walden v. Fz`ore, 134 S. Ct. 1115, 571 US __, (2014)]

Ej_j‘ora' v. Jockey Club, 796 A2d. 370 (Pa. Super. Ct. 2002) held the maintenance of a
website permitting a Pennsylvania user to register a horse online did not suffice to establish
general jurisdiction via long-arm statute.

ln the instant action, there are insufficient contacts with Pennsylvania for this court to
exercise jurisdiction over the Defendants and the Second Amended Complaint should be
dismissed

At minimum, the entity identined as the Defendant, SUNDAY JOURNAL USA
CORPORATION, was suspended in May of 2003. SUNDAY JOURNAL USA CORPORATION
did not publish the allegedly offending articles Consequently, it should be dismissed from the
instant action.

IV. The Plaintiffs Are Public Figures And/Or Quasi-Public Figures, And Have Failed To
Adequately Plead Sufficient Facts Pre-Requsite For Alleging Slander

BANK and SHIN are public and/or quasi-public figures within the Korean.community.

Page 8 of ii

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 9 of 11

New York Tz'mes v. Sullivan, 376 US 254 (1964), a landmark United States Supreme
Court case that established the “actual malice” standard, which has to be met before press reports
about public officials can be considered to be libel. That phrase refers to knowledge or reckless
lack of investigation, rather than its ordinary meaning of malicious intent. In his concurring
opinion, Justice Black explained, "'Malice,' even as defined by the Court, is an elusive, abstract
concept, hard to prove and hard to disprove. The requirement that malice be proved provides at
best an evanescent protection for the right critically to discuss public affairs and certainly does
not measure up to the sturdy safeguard embodied in the First Amendment."

Curtis Publishing Co. v. Butts, 388 U.S. 130 (1967) held that public figures who are not
public officials may still sue news organizations if they disseminate information about them
which is recklessly gathered and unchecked. l

Y&L d/b/a SUNDAY JOURNAL USA asserts there was no recklessness and no malice,
the facts are true and/or substantially true such that there is no defamation

As just one example, SH]N has commenced litigation in the courts of the State of New
York in connection With the incidents about which he now alleges defamation (i.e. injuries
suffered at a karoake bar/salon), including but not limited to, Shin v. YSZ Enterprises, lnc.,
EDNY, Case No. 1:17-cv-05183-lLG-SMG; and, Shin v. MJSS Enterprise, LLC,> et. als., New
York Supreme Court - Queens County, Index No.715088/2017.

In addition, BANK is subject to a Consent Order [ ln the Matter of: NOAH BANK -
Federal Deposit lnsurance Corporation - Consent Order, FDIC-14-209b ], and a qui tam complaint
against BANK was recently unsealed.

These are facts that are properly subject to fair comment and relevant reporter’s privilege

Page9of ll

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 10 of 11

ln the instant action, plaintiffs are public figures within the Korean community such that
they must allege and prove actual malice in the publication of the alleged defamation

Plaintiffs make a bare, insufficient and unsupported allegation of malice without alleging
sufficient facts to establish the existence of malice.

ln the instant action, Plaintiffs’ bare, insufficient and unsupported allegations of malice
fail to overcome the facts (i.e. SHIN’s altercation and subsequent litigation in New York, and
BANK’s Consent Order and qui ram action) in a manner that would give rise to a valid and
credible allegation of malice. ln any event, there is no proper jurisdiction over the Defendants and
the Second Amended Complaint should be dismissed. 1

At minimum, the entity identified as the Defendant, SUNDAY JOURNAL USA
CORPORAT[ON, was suspended in May of 2003. SUNDAY JOURNAL USA CORPORATION
did not publish the allegedly offending articles Consequently, it should be dismissed from the
instant action
VII. CONCLUSION

Based upon the facts, law and arguments thereon, as set forth above, Y&L d/b/a SUNDAY
JOURNAL USA and SUNDAY JOURNAL USA CORPORATION state Plaintiffs’ Second
Amended Complaint should be dismissed as Defendants are not properly subject to the
jurisdiction of this court;

WHEREFORE: The Defendants, Y & L Media, lnc. d/b/a SUNDAY JOURNAL USA, and

Sunday Journal USA Corporation, prays this Honorable Court to dismiss the Plaintiffs’

Second Amended Complaint in its entirety, together with such other relief as the court deems
just and proper.

Page 10 of ll

Case 2:18-CV-Ol413-WB Document 32-1 Filed 10/17/18 Page 11 of 11

DATE:` october i7, 2018

Page ll of 11

Respectfully submitted by,

    
  

Philip R. B
Berwish Law
41 University Drive - Suite 400
Newtown, PA 18940

PA Bar ID # 28563

Tel: 800 547 8717

Fax: 888 743 4723
Berwish@gmail.com

